Citation Nr: 1327123	
Decision Date: 08/26/13    Archive Date: 08/29/13

DOCKET NO.  07-22 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES


1.  Whether new and material evidence has been received to reopen a claim for service connection for headaches.   

2.  Entitlement to service connection for headaches, claimed as secondary to service-connected major depressive disorder or tinnitus. 

3.  Entitlement to an increased rating for major depressive disorder, rated 50 percent prior to September 29, 2009, and 70 percent as of September 29, 2009.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to February 1997. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from September 2006 (major depression) and May 2010 (headaches) rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Phoenix Arizona.  

The Veteran also perfected an appeal with respect to a service connection claim for hypertension.  A March 2013 rating decision granted service connection for hypertension.  As the Veteran has not appealed the effective date or disability rating assigned, that issue is no longer on appeal.  Moreover, claims for increased ratings for residuals of fractures of the right tibial plateau and the left proximal tibia were remanded by the Board in November 2005.  The Veteran withdrew his appeal of those issues in a January 2006 statement.  Therefore, those issues are dismissed. 

The issues of entitlement to service connection for headaches and for entitlement to TDIU are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  Prior to September 29, 2009, the Board finds that the Veteran's major depressive disorder resulted in occupational and social deficiencies in most areas.

2.  For entire appeal period, the Board finds that the Veteran's major depressive disorder has not resulted in total occupational and social impairment.
3.  A February 2008 RO rating decision denied service connection for headaches.   

4.  Evidence received since the February 2008 decision is new and raises a reasonable possibility of substantiating a claim for service connection for headaches.   


CONCLUSIONS OF LAW

1.  Prior to September 29, 2009, the criteria for a rating of 70 percent rating, but not higher, for major depressive disorder were met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.21, 4.126, 4.130, Diagnostic Code 9434 (2012).

2.  Since September 29, 2009, the criteria for a rating in excess of 70 percent for major depressive disorder are not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9434 (2012).

3.  The February 2008 rating decision that denied service connection for headaches is final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2012).

4.  New and material evidence has been received since the February 2008 denial of service connection for headaches, and that claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has a duty to notify and a duty to assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's increased rating claims for a major depressive disorder arise from his disagreement with the initial ratings following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

VA also has a duty to assist a veteran in the development of a claim.  That duty includes assisting a claimant in the procurement of service medical records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and that appellate review may proceed .  Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained the Veteran's service medical records and VA treatment records.  The Veteran also submitted personal statements in support of his appeal and private treatment records.  No other outstanding evidence has been identified that has not been obtained.

VA examinations and opinions were obtained in June 2006, December 2008, April 2010, and January 2013 with respect to the increased rating claims.  The examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and together provide the information necessary to rate his disability under the applicable rating criteria.  

The Veteran's most recent examination is several months old.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  There is no objective evidence of record indicating that there has been a material change in the severity of the Veteran's major depressive disorder since the January 2013 VA examination.  The Veteran does not contend otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2012).  

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Therefore, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With respect to the Veteran's claim to reopen a claim for service connection for headaches, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy that requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Here, as the Veteran's claim for service connection for headaches, is being reopened, any error that was committed with respect to either the duty to notify or the duty to assist was harmless and need not be further considered with regard to this specific issue.  

Increased Ratings

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  The Board should consider only those factors contained in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012).

The Veteran is appealing the initial disability ratings assigned for major depressive disorder.  Therefore, the claims require consideration of the entire time period involved, and the Board will consider staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Service connection for major depressive disorder was granted in a September 2006 rating decision.  The RO assigned an initial 30 percent rating, effective January 31, 2006, the date of the Veteran's claim.  Then, a February 2009 rating decision increased the 30 percent rating to 50 percent, effective January 31, 2006.  A 70 percent rating was subsequently assigned, effective September 29, 2009, in a March 2013 rating decision.  The Board will consider the appropriate ratings for all of the periods on appeal, beginning with the initial rating assigned with the grant of service connection.

For all periods on appeal, the Veteran's major depressive disorder has been rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434 (2012).  Based on a review of the record, the Board finds that a 70 percent rating for his major depressive disorder is warranted throughout the entire appeal period.

Under the General Rating Formula for Mental Disorders, a 50 percent rating is warranted when there is occupational and social impairment, but with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9434, General Rating Formula for Mental Disorders (2012).  

The specified factors for each incremental psychiatric rating are not requirements for a particular rating, but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, the analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited, but rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  Although certain symptoms must be present in order to establish the diagnosis of a major depressive disorder, it is not the symptoms, but their effects, that determines the level of impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Global Assessment of Functioning (GAF) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th ed. (1994) (DSM-IV).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41 to 50, as shown during all periods on appeal, indicates of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Additionally, a GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th ed. (1994) (DSM-IV).  

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Regarding all periods on appeal, the Board finds that the Veteran's major depressive disorder symptomatology met or more nearly approximate the severity of occupational and social impairment contemplated for a 70 percent rating under the criteria in 38 C.F.R. § 4.130, Diagnostic Code 9434 (2012).

Specifically, the criteria of suicidal ideation, difficulty adapting to stressful circumstances, and a near-inability to establish and maintain relationships have been noted during all periods on appeal.  The Veteran has already been assigned a 70 percent disability rating for the period from September 29, 2009, but the Board finds that 70 percent rating should be assigned for the entire period on appeal.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434 (2012).

A February 2006 VA treatment record found a depressed mood.  The Veteran denied suicidal ideation and homicidal ideation.  There was no evidence of delusion or hallucinations.  The Veteran was assigned a GAF score of 45.  At a June 2006 VA examination the Veteran reported that his motivation was very low and he admitted feeling hopeless, helpless, useless, and worthless.  He reported having death wishes constantly and suicidal thoughts that came and went, but no plans or intent had been made.  He reported a lack of motivation.  It was noted that the Veteran had no major relationships with anyone.  It was also noted that he had fair relationships with his supervisor and co-workers.  An examination at that time found a depressed mood which occurred near-continually and affected the ability to function independently.  His communication was within normal limits.  It was noted that his judgment was not impaired and his thought processes were appropriate.  The Veteran was diagnosed with a recurrent major depression disorder and assigned a GAF score of 50. 

The Veteran was again evaluated in a December 2008 VA examination.  The Veteran reported that besides his work he came home and watched television.  He reported no social or leisure activities.  An evaluation at that time found a depressed mood.  The VA examiner noted that his depression was near continuous but did not affect his ability to function independently.  However, it was noted that the Veteran's depressed mood caused unprovoked irritability and affected his motivation and mood.  The Veteran reported daily panic attacks that last from 30 to 45 minutes, especially in the morning.  He reported no delusions or hallucinations, but did report obsessional rituals like checking doors and locks.  He reported passive thoughts of death, but no homicidal ideation.  He was diagnosed with recurrent major depression with psychotic features.  A GAF score of 55 was assigned.  

While not dispositive, the Veteran's scores on the Global Assessment of Functioning (GAF) Scale ranged from 45 to 55.  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  The lone GAF score of 55, outside of this range, suggests more moderate symptoms.  However, the Board finds that outlying score is less probative than the bulk of the scores which show significantly more severe symptoms.  The evidence shows suicidal thoughts and obsessional rituals.  It was also noted that the Veteran spent most of his time by himself.  Those findings are most consistent with serious symptoms. 

Based on the above, the Board finds that the Veteran's major depressive disorder most nearly approximates the criteria for a 70 percent rating, prior to September 29, 2009.  Specifically, his symptoms of depression, anxiety, and his inability to establish and maintain effective relationships caused occupational and social impairment with deficiencies in work, mood, and family relations, warranting a 70 percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9434 (2012).

A 100 percent rating for PTSD is warranted when there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9434 (2012).

Here, the Board finds that the Veteran's PTSD symptoms do not more nearly approximate the criteria for a 100 percent rating at any point during the period on appeal.  Specifically, the evidence of record does not show any of the factors listed in support of a 100 percent rating.  The objective medical evidence of record has not indicated that the Veteran is unemployable due to his psychiatric disability.  In fact, a January 2013 Deferred Rating Decision noted that the Veteran was employed as a Veteran's Service Representative.  

The evidence does not indicate gross impairment in the Veteran's thought processes or communication.  A February 2006 VA treatment record noted logical and goal directed thought process.  At a June 2006 VA examination, the Veteran's thought process was described as appropriate.  Communication was noted to be within normal limits.  A December 2008 VA examination found that the Veteran's thought processes were goal directed and he did not have any impaired judgment or impaired abstract thinking.  The VA examiner noted that the Veteran's communication was fairly normal.  The Veteran's January 2013 VA examination report did not note impaired judgment or gross impairment in thought processes or communication.

Similarly, the evidence does not indicate persistent delusions or hallucinations.  A February 2006 VA treatment record noted no evidence or delusions or hallucinations.  The June 2006 VA examination report found that there was no delusional history or hallucination history present.  The December 2008 VA examiner noted that although the Veteran was suspicious by nature, he did not have delusions or hallucinations.  The January 2013 VA examiner found that that the Veteran did not have persistent delusions or hallucinations.  

Further, the evidence does not show that the Veteran exhibits grossly inappropriate behavior or is in persistent danger of hurting himself or others.  A February 2006 VA treatment record found intact judgment and insight.  It was noted that the Veteran was not a danger to himself or to others.  At the June 2006 VA examination it was noted that the Veteran's judgment was not impaired and that homicidal ideation was absent.  The December 2008 VA examiner noted that his behavior was withdrawn.  Although he had passive thoughts of death, there was no homicidal ideation.  The January 2013 VA examiner found that the Veteran did not have grossly inappropriate behavior or exhibit persistent danger of hurting himself or others.  

Regarding an intermittent inability to perform activities of daily living, although the June 2006 VA examination report indicated that the Veteran's depressed mood affected his ability to function independently, the examiner noted that the Veteran's appearance and hygiene were appropriate, as was his behavior.  The December 2008 VA examiner noted that the Veteran's depression did not affect his ability to function independently. 

Regarding disorientation to time or place or memory loss for names of close relatives or his own name, the June 2006 VA examination report found that the Veteran's memory was within normal limits.  The December 2008 VA examiner noted that the Veteran was oriented in time, place, person, and purpose of the visit.  Some mild memory problems were reported.  The January 2013 VA examiner determined that the Veteran did not have spatial disorientation or memory loss.   

The Board has considered a December 2012 Disability Benefits Questionnaire (DBQ) completed by the Veteran's private treating practitioner.  The private examiner indicated that the Veteran had total occupational and social impairment.  However, the Board notes that the examiner did not indicate that the Veteran had impaired impulse control, spatial disorientation, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, neglect of personal appearance and hygiene, intermittent inability to perform activities of daily living or disorientation to time and place.  The symptoms that were observed by the private examiner, and marked on his examination report, fall within the parameters of a 70 percent disability rating.  The examiner did not explain why those symptoms supported a finding of total occupational and social impairment.  Because the symptomatology observed by the private examiner is not consistent with his conclusion that the Veteran has total occupational and social impairment, this opinion is given less probative weight and the Board finds the VA physician's findings and conclusions more persuasive. 

The Board has also considered the Veteran's assigned GAF scores.  VA examination reports and outpatient treatment records show the following GAF scores:  45 (February 2006 VA treatment record), 50 (June 2006 VA examination), 55 (December 2008 VA examination), 45 (January 2012 Disability Benefits Questionnaire), and 52 (January 2013 VA examination).  A March 2011 private treatment letter shows that the Veteran's GAF score could not be higher than the low "40s even on a good day."  Although the exact GAF score assigned was not indicated.  GAF scores of 41 to 50 indicate serious symptoms.  Most of the Veteran's scores fall within this range, with some even higher.  The Board finds that the reported GAF scores support a rating of 70 percent during all periods on appeal, but do not support the assignment of a 100 percent rating during any period.

The Board finds that Veteran's major depressive disorder symptoms more nearly approximate the rating criteria for 70 percent rating during all periods on appeal.  For all periods on appeal, in considering whether the Veteran is entitled to higher ratings, the Board has considered his statements asserting that his disability is more severe than currently characterized.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the Veteran is competent to report symptoms because that requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Board acknowledges his belief that his symptoms are of such severity as to warrant higher ratings.  However, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity.  Therefore, the Board finds the medical findings, which directly address the criteria under which the service-connected disability is evaluated, to be more probative than the Veteran's lay assessment of the severity of his major depressive disorder.

The Board finds that the Veteran's disability rating for a major depressive disorder for the periods prior to September 29, 2009, should be increased to a 70 percent disability rating, but not higher.  However, his claim for a rating in excess of 70 percent from the entire period on appeal, for major depressive disorder, must be denied.  Both medical and lay evidence fail to support the assignment of a rating in excess of 70 percent for any period on appeal.  The Board has considered additional staged ratings, but concludes that they are not warranted because the evidence does not show periods of time where any different or higher rating is warranted.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Since the preponderance of the evidence is against these claims, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, the Board finds that the evidence does not show marked interference with employment or frequent hospitalization due to his psychiatric disorder, beyond that considered by the rating already assigned.  The evidence of record shows that the Veteran is currently employed as a service representative.  To the extent that his psychiatric disorder may combine with his other disabilities to produce interference with employment, that claim is addressed as a claim for TDIU in the remand below.  Therefore, referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. 3.321(b)(1) (2012).

New and Material Evidence

Service connection for headaches was denied in a February 2008 rating decision. The Veteran did not appeal this decision, nor did he submit any additional evidence within a year of that decision, and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.156(b) (2012); Buie v. Shinseki, 24 Vet. App. 242 (2010).  

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2002).  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is new and material.  

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened, and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167 (1996).  When making determinations as to whether new and material evidence has been presented, VA must presume the credibility of the new evidence.  Justus v. Principi, 3 Vet. App. 510 (1992).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what constitutes new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  New evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would trigger VA's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The claim was last denied in a February 2008 rating decision, essentially because the evidence did not demonstrate headaches in service, a current diagnosis of headaches, or a record of treatment since discharge from service for headaches.  The Veteran did not appeal and that decision became final.  The Veteran most recently filed a claim in September 2009.  A May 2010 rating decision denied that claim.  The Veteran appealed.  

The evidence added to the record since the February 2008 rating decision includes a February 2013 statement from the Veteran's private treating physician which noted that it was more likely than not that the Veteran's depression is contributory to his development of chronic migraines.  That statement is presumed credible.  Because the February 2013 private treating physician has indicated there is a relationship between the Veteran's current headache disorder and his service-connected psychiatric disorder, a reasonable possibility of substantiating his claim for headaches has been raised.

Therefore, the Board finds that the evidence submitted since the February 2008 decision is new and material because it relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating that issue.  Accordingly, the Veteran's claim for service connection for headaches is reopened.  To that extent only, the claim is allowed.


ORDER

A 70 percent rating, but not higher, for major depressive disorder, prior to September 29, 2009, is granted.  

A rating in excess of 70 percent for major depressive disorder is denied.

New and material evidence to reopen a claim for service connection for headaches has been received, and the claim is reopened.  To that extent only, the claim is granted.



REMAND

In a February 2013 statement, the Veteran claimed that his headaches were caused or aggravated by his service-connected tinnitus.  The Board construes that statement as a request that his claim for a headache disorder also be considered on a secondary basis, secondary to service-connected tinnitus.   The applicable secondary service connection laws and regulations have not yet been provided to the Veteran.  Therefore, corrective notice must be sent.

Moreover, it is unclear whether any headache disorder is related to service-connected tinnitus.  The Board finds that is a medical question outside of Board jurisdiction.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) (Board is prohibited from exercising its own independent judgment to resolve medical questions).  

A claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the evidence shows that the Veteran's service-connected major depressive disorder affects his ability to work.  The Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

However, the Veteran has not received notice as it pertains to his claim for TDIU.  A procedural defect with respect to the notice may not be cured by the Board.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board must remand the case to the agency of original jurisdiction because the record does not show that the Veteran was provided adequate notice and the Board is without authority to do so.  He should also be provided with the appropriate VA examination.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice of what evidence he must submit to support a claim for TDIU and notice pertaining to the issue of entitlement to service connection for headaches, on a direct basis and as secondary to a service-connected disability.

2.  Schedule the Veteran for a VA examination with a medical doctor examiner who has not previously examined him, to determine the etiology of any headaches.  The examiner must review the claims file and should note that review in the report.  A rationale for all requested opinions should be provided.  The examiner should provide the following opinions:

(a)  Is it at least as likely as not (50 percent probability or greater) that any headache disability had its onset in service or is otherwise related to service?

(b)  Is it at least as likely as not (50 percent probability or greater) that any headache disability was caused by the Veteran's service connected tinnitus?

(c)  Is it at least as likely as not (50 percent probability or greater) that any headache disability was caused by the Veteran's service connected psychiatric disability?

(d)  Is it at least as likely as not (50 percent probability or greater) that any headache disability has been aggravated (permanently worsened beyond the natural progress of the disorder) by the Veteran's service connected tinnitus?

(e)  Is it at least as likely as not (50 percent probability or greater) that any headache disability has been aggravated (permanently worsened beyond the natural progress of the disorder) by the Veteran's service connected psychiatric disability?

3.  Schedule the Veteran for a VA examination to determine whether he is unemployable solely due to his service-connected disabilities.  The examiner should review all pertinent records associated with the claims file and should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran is unable to secure of follow a substantially gainful occupation due solely to his service-connected disabilities.  The examiner should explain the rationale for any opinion, to include discussion of obstacles and challenges he might face, and his capability for performing sedentary employment in light of his past employment experience.  If the Veteran is found capable of performing employment, the examiner should state what type of employment and what accommodations would be needed due to the service-connected disabilities.  The examiner may consider the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.

4.  Then readjudicate the claims.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


